Citation Nr: 1615700	
Decision Date: 04/19/16    Archive Date: 04/26/16

DOCKET NO.  13-16 572	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to service connection for chronic obstructive pulmonary disease (COPD). 

2.  Entitlement to a compensable evaluation for bilateral hearing loss disability. 


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

E. Skiouris, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1974 to August 1977 and from September 1983 to June 2007.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2010, rating decision of the Atlanta, Georgia, Department of Veterans Affairs (VA) Regional Office (RO).  That decision denied entitlement to service connection for COPD and an increased (compensable) rating for bilateral hearing loss. 

In October 2012, the Veteran testified at a hearing before a Decision Review Officer at the RO.  In February 2016, a hearing was held at the RO before the undersigned.  Transcripts of the hearings are associated with the claims file.  

In February 2016, the Veteran submitted additional evidence with a waiver of initial agency of original jurisdiction (AOJ) consideration.  See 38 C.F.R. § 20.1304 (2015).

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records. 

The issue(s) of entitlement to a compensable evaluation for bilateral hearing loss disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

The Veteran has COPD due to injuries in service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for COPD have been met.  38 U.S.C.A. §§1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Law 

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated thereby. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).
	
Establishing service connection requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

In the case of any veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, campaign, or expedition, the Secretary shall accept as sufficient proof of service-connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the veteran.  38 U.S.C.A. § 1154(b) (West 2014).  Service-connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary.  Id.  

The Court of Appeals for the Federal Circuit (Federal Circuit) has held that the presumption found in section 1154(b) applies not only to the potential cause of a disability, but also to whether a disability itself was incurred while in service.  See Reeves v. Shinseki, 682 F.3d 988, 999 (Fed. Cir. 2012).  The Federal Circuit explained that with the presumption, the Veteran did not have to attempt to establish that the event during service led to a disability following service but instead only had to show that the disability incurred in service was a chronic condition that persisted in the years following active duty.  Id. at 999-1000.  
	
A lay person is competent to provide testimony regarding factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The Veteran is competent to report observing symptoms of low back pain.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  

Furthermore, in determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Appellant prevailing in either event, or in whether a preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III. Facts and Analysis 

The Veteran served in the Southwest Asia Theater of Operations, having served in Iraq, Kuwait, and Saudi Arabia.  Service treatment records reveal the Veteran reported a history of shortness of breath in March 2004.  

In a March 2008 statement, the Veteran reported that while in service, he went to support units in oil fields, specifically while in Kuwait in 1991.  At the DRO hearing in October 2012, the Veteran testified that he had suffered from a lung condition since his discharge from service in 2007.  

At the Board hearing, the Veteran testified that he first began experiencing lung related issues while in service, in 1991, at the King Kahlid Military Facility Center.  He was first diagnosed as having a lung condition within eight months of discharge from service.  He reported in Desert Storm, he was exposed to burning oil fields, and had to burn his own waste in burn pits.  The Veteran reported that he notified a physician while in service who was working in a dispensary. 

Atlanta VAMC records, show that the Veteran has been diagnosed as having COPD, and is undergoing treatment for that disease. 

The Veteran's treating physician, Dr. S.M. submitted a statement in January 2016, attesting that the Veteran had been diagnosed as having COPD since 2009.  Dr. M. opined that it was more likely than not that COPD was directly related to the environmental exposure the Veteran incurred in service.  The rationale provided was that the COPD is likely as a result of being exposed to burn pits, oil well fires and SCUD missiles with unknown chemicals.  

The only a medical opinion of record supports a link between current COPD and in-service exposures. The individual who rendered that opinion is qualified through education, training, or experience to provide competent medical evidence under 38 C.F.R. § 3.159(a)(1).  See Cox v. Nicholson, 20 Vet. App. 563   (2007).  

The Veteran was discharged from service in June 2007, and filed for service connection for COPD in early 2009, less than two years following discharge.  The Veteran has consistently alleged that his COPD symptoms arose during service.  

VA most recently in June 2015, compiled data from airborne hazards and open burn pit registry, which documents an increased occurrence of respiratory conditions for individuals serving in close proximity to burn pits.  See VA Report on Data from the Airborne Hazards and Open Burn Pit Registry; June 2015.  Given this date, the positive nexus opinion; and the circumstances of the Veteran's service; service connection for COPD is warranted.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. at 54.  


ORDER

Service connection for COPD is granted. 


REMAND

The Board notes that the Veteran last underwent a VA audiology examination in October 2012, at the February 2016 Board Hearing, the Veteran reported that his hearing has worsened since his last VA examination. 

The Veteran submitted a private audiological evaluation report in February 2016, which suggested a change in auditory thresholds from the audiometric findings on VA examination in October 2012.  The evidence of worsening since the last examination warrants a new examination.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an examination to determine the current severity of his service-connected bilateral ear hearing loss.  The examiner should confirm that the claims file was reviewed.  

The examiner must fully describe the functional effects caused by the Veteran's bilateral hearing loss disability.    

The Veteran is advised of his responsibility to report for any scheduled examination and that the consequences of failure to report for a VA examination without good cause may include denial of the claims. 

In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address. It must also be indicated whether any notice that was sent was returned as undeliverable.

2. If any issue on appeal is not fully granted, issue a supplemental statement of the case.  Then return the case to the Board, unless otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


